DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is responsive to claims filed 8/15/2022. Claim(s) 1-25 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.


Allowable Subject Matter
Claim(s) 21-24 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20160070436 A1) in view of Hata ("Body-Mounted Robotic Instrument Guide for Image-Guided Cryotherapy of Renal Cancer", published 2/28/2016) in view of Lavallee 816 (US 20160135816 A1).

Regarding claim 1, Thomas discloses: a method of at least one of planning or confirming at least a portion of a planned procedure (fig.1, 0075, fig.10, 0205, 0136: planning for procedure by modeling various surgical tools) on a subject with image data acquired with an imaging device (fig.1:1-6, fig.10, 0075-76, 0086: overview of imaging techniques, 0136), comprising:
displaying an image generated with the image data from the imaging device acquired at a selected position relative to a portion of interest of the subject (fig.10, 0205), wherein the image data is segmented for determination of various portions within the image data (0201, fig.8:830, fig.10:830: visually display segmented colored tracts based on analysis of the image);
displaying a selected trajectory icon representing a selected trajectory superimposed on the displayed image from a selected planned entry point to a selected target on the image (fig.10: 1000; 0086, 0088-89: overview of selection of target and trajectory by clinician), wherein both the selected entry point and the selected target are determined and planned in part due to the segmentation of the image data (0201-0202: using visualized tract volumes to aid in planning surgery including entry point and target or trajectory, see also fig.2 describing recursive planning techniques based on visualization);
displaying an access passage dimension planned to access a portion of the subject (fig.10, 0205: visualization of craniotomy extent or the size of the opening that is cut over real image of the person, hence, visualization of dimension of planned extent) superimposed on the displayed image relative to the entry point (fig.10:1040 shows entry point, i.e., central portion of horizontal extent visualization) and displayed trajectory icon (fig.10:1000);
recalling and displaying, with the display device, a boundary icon representing a boundary of possible trajectories achievable with and the passage, wherein the boundary icon is superimposed on the image at and extending from the selected planned entry point toward the selected target within the image data (fig.10: 1030: recalling from memory for purposes of display, or during operation; see also 0136: modeling of various surgical devices, the conical boundary icon being superimposed at the image and extending from the planned entry point towards the selected target 820), wherein the trajectories achievable are trajectories that are possible with the instrument (0205: 1030 range illustrating achievable volume); and
tracking a position of the device (0089, 0152, 0088);
wherein the displayed selected trajectory icon relative to the superimposed boundary icon is used to determine if the selected planned entry point or the guide member are possible to achieve the selected trajectory (fig.10 shows displayed trajectory icon relative to boundary icon, the relative placement of the two icons indicating achievability as the trajectory falls within the boundary icon).
Thomas does not disclose the details directed to a guide member, i.e., wherein a guide icon representing at least an extent of a portion of a guide member is displayed, wherein the guide member is operable to guide an instrument along a trajectory icon; where the boundary icon represents trajectories achievable with the guide member, based on a configuration of the guide member relative to the selected trajectory icon; wherein the trajectories achievable are trajectories that are possible with the instrument that is positioned through the guide member within the subject.
However, Hata discloses visualization details directed to a guide member, i.e., wherein a guide icon representing at least an extent of a portion of a guide member is displayed (p.845, Sec. 2.C “Image Guidance Software”, fig.4 shows 3D rendering of a guide icon, a penetrating instrument, and various cones of reachability), wherein the guide member is operable to guide an instrument along a trajectory icon (Sec. 2.C: guide member is used to guide instrument on trajectory to reach target); where the boundary icon represents trajectories achievable with the guide member, based on a configuration of the guide member relative to the selected trajectory icon (fig.4 shows various boundaries for the planned guide member setup, combination with Thomas fig.10 yielding boundary icon achievable with guide member); wherein the trajectories achievable are trajectories that are possible with the instrument that is positioned through the guide member within the subject (fig.4, Sec. 2.C: adjustable guide member and penetrating instrument used to achieve planed trajectory, combination with range display of Thomas fig.10:1030 yielding visualization of range with guide member).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Thomas by incorporating the guide member visualization technique of Hata. Both concern the art of surgical planning and visualization GUIs for penetrating instruments, and the incorporation would have improved the user interface by allowing it to better perform routine surgical and surgical planning tasks including verifying the correct placement of the guide before and during surgery (Sec. 2.C, tasks (3)-(5).
Thomas modified by Hata does not disclose: tracking a position of the device such that a position of a device icon and the boundary icon change relative to the displayed image based on the tracked position of the device; and
providing a feedback to a user that the trajectory icon is outside of the boundary icon.
Lavallee discloses: tracking a position of the device (0125-126: feeding back to visualization system the tracked position of the device) such that a position of a device icon and the boundary icon change relative to the displayed image based on the tracked position of the device (fig.2A, 0127 shows updated and tracked position of a device icon and a boundary icon, the combination with Thomas, hence, combined with 0125-126, updating the tracked icon position in the visualization); and
providing a feedback to a user that the trajectory icon is outside of the boundary icon (fig.2I-J, 0145, 0280-0291).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Thomas modified by Hata by incorporating the feedback technique of Lavallee. Both concern the art of surgical planning and visualization, and the incorporation would have improved the user interface feedback helpfulness of the method by, according to Lavallee, providing information to the user to improve positioning choices (0280, 0285).
	
Regarding claim 2, Thomas modified by Hata modified by Lavallee discloses the method of claim 1, as described above. Thomas and Hata further modified by Lavallee discloses: displaying the planned entry point on the displayed image as an entry point icon; and wherein the boundary icon is a three-dimensional icon (Thomas fig.10:1040, horizontal entry line; 0205: boundary volume; Hata fig.4: 3D icon for boundary and entry point icon at tip of entry  boundary icon).

Regarding claim 3, Thomas modified by Hata modified by Lavallee discloses the method of claim 1, as described above. Thomas modified by Hata modified by Lavallee further discloses: determining whether the selected trajectory is within a boundary of the guide member (Lavallee fig.2I-J, 0145: a determination is made of whether a desired trajectory is within the working range of the instrument is made via visual inspection of the relative shapes and making appropriate adjustments) by viewing the displayed selected trajectory icon relative to the superimposed boundary icon on the image (Thomas fig.10, 0205: moving trajectory and to visualize various intersections and volumes in relation to visualizations for surgical planning, hence, determining trajectory’s relationship to boundary by viewing the trajectory relative to the boundary),
wherein the boundary icon is displayed superimposed on the image (Thomas fig.10, Hata fig.4).

Regarding claim 4, Thomas modified by Hata modified by Lavallee discloses the method of claim 3, as described above. Thomas modified by Hata modified by Lavallee further discloses: when the selected trajectory is determined to be outside of the boundary of the guide member, determined at least in part with the displayed selected trajectory icon at least one of outside of or intersecting the superimposed boundary icon on the image (fig.2I, 0145 shows trajectory icon, i.e., shaft of burr 3, determined to be outside or intersecting boundary icon P4):
selecting an alternative entry point different from the planned entry point (fig.2J, 0145 shows alternative burr shaft positioning including different base origin point, the combination with Thomas disclosing the selection of an alternate trajectory including alternate trajectory origin base entry point);
determining an alternative trajectory (fig.2J: alternative trajectory, i.e., represented by shaft of burr);
displaying an alternative trajectory icon relative to the superimposed boundary icon on the image; wherein the trajectory icon and the alternative trajectory icon include a line (fig.2J trajectory including line of shaft).

Regarding claim 5, Thomas modified by Hata modified by Lavallee discloses the method of claim 3, as described above. Thomas modified by Hata modified by Lavallee further discloses: when the selected trajectory is determined to be outside of the boundary of the guide member operable with the displayed selected trajectory icon as at least one of outside of or intersecting the superimposed boundary icon on the image (fig.2I, 0145 shows trajectory icon, i.e., shaft of burr 3, determined to be outside or intersecting boundary icon P4):
selecting an alternative position of the guide member relative to the planned entry point (fig.2J, 0145 shows alternative burr shaft and robot base location, the robot base being a guide for the trajectory);
displaying an alternative boundary icon representing the boundary of possible trajectories achievable with the guide member on the image at the alternative position of the guide member at the planned entry point (fig.2J: alternative boundary icon); and
displaying the trajectory icon relative to the superimposed alternative boundary icon on the image (fig.2J trajectory including line of shaft).

Regarding claim 6, Thomas modified by Hata modified by Lavallee discloses the method of claim 1, as described above. Thomas modified by Hata modified by Lavallee further discloses: displaying the guide icon superimposed on the image (Thomas fig.10, 0205, Hata fig.4); and
receiving a manual input to move the guide icon relative to the image (0173, 0184-185: moving port to which the guide visualization is interlinked, as in fig.10);
wherein the displayed boundary icon is displayed relative to the guide icon (Thomas fig.10 shows interlinked boundary and guide icons; Hata fig.4).

Regarding claim 7, Thomas modified by Hata modified by Lavallee discloses the method of claim 6, as described above. Thomas modified by Hata further discloses: wherein the boundary icon is defined by a cone having an apex near the guide icon and a base away from the apex (Thomas fig.10, Hata fig.4).

Regarding claim 8, Thomas modified by Hata modified by Lavallee discloses the method of claim 7, as described above. Thomas modified by Hata further discloses: wherein the displayed image is a two- dimensional image; wherein the boundary icon includes three lines displayed on the two-dimensional image representing the boundary of the cone (Thomas fig.10: cross section view including slanted edges and arcuate bottom portion; Hata fig.4).

Regarding claim 9, Thomas modified by Hata modified by Lavallee discloses the method of claim 8, as described above. Thomas modified by Hata modified by Lavallee further discloses: wherein providing the feedback to the user includes that the trajectory icon is outside of the cone (Lavallee  fig.2I-J, 0145, 0280-0291).

Regarding claim 10, Thomas discloses: a method of planning a procedure (fig.1, fig.10, 0205: planning for procedure), comprising:
displaying an image of a subject (fig.1:1-6, fig.10, 0075-76, 0136, 205);
superimposing a trajectory icon including at least a line representing a planned trajectory from a selected entry point to a selected target on the image (fig.10: 1000 including selected entry point and target 1040, 820);
superimposing a device icon representing a device at the selected entry point on the image after superimposing the trajectory icon on the image (fig.10:810: the device icon being continually displayed, (e.g., after adjustments) hence, superimposing at least after the trajectory icon is initially superimposed); and
superimposing a boundary icon extending from the superimposed device icon on the image after the device icon and the trajectory icon are both superimposed on the image (fig.10:1030: the boundary icon being continually superimposed, hence, at least after initial superimposition of the device icon and trajectory icon);
tracking a position of the device (0089, 0152, 0088);
wherein the trajectory icon is viewable relative to and with the boundary icon to allow a determination of whether the planned trajectory is reachable with an intervention device that is operable to be delivered through the device along an intervention device trajectory that is represented by the trajectory icon (fig.10 shows displayed trajectory icon relative to boundary icon, the relative placement of the two icons indicating achievability as the trajectory falls within the boundary icon; furthermore, the depiction shown in fig. 10 showing relative positions of a boundary and a trajectory can be used (see 0136) to determine viability of a trajectory for a hypothetical needle to be used during surgery (such as described in 0134)).
Thomas does not expressly disclose, wherein the intervention device is separate from the device icon. Hata discloses: wherein the intervention device is separate from the device icon (p.845 Sec. 2.C “Image Guidance Software”, fig.4 shows separate modeling of guidance mechanism and probe that passes through the guide along the trajectory).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Thomas by incorporating the guide member visualization technique of Hata. Both concern the art of surgical planning and visualization GUIs for penetrating instruments, and the incorporation would have improved the user interface by allowing it to better perform routine surgical and surgical planning tasks including verifying the correct placement of the guide before and during surgery (Sec. 2.C, tasks (3)-(5).
Thomas modified by Hata does not disclose: wherein the position of the device icon and the boundary icon are changed relative to the displayed image when the device is moved.
Lavallee discloses: tracking a position of the device (0125-126: feeding back to visualization system the tracked position of the device) wherein the position of the device icon and the boundary icon are changed relative to the displayed image when the device is moved (fig.2A, 0127 shows updated and tracked position of a device icon and a boundary icon, the combination with Thomas, hence, combined with 0125-126, updating the tracked icon position in the visualization).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Thomas modified by Hata by incorporating the feedback technique of Lavallee. Both concern the art of surgical planning and visualization, and the incorporation would have improved the user interface feedback helpfulness of the method by, according to Lavallee, providing information to the user to improve positioning choices (0280, 0285).

Regarding claim 11, Thomas modified by Hata modified by Lavallee discloses the method of claim 10, as described above. Thomas modified by Hata further discloses: moving the device icon so that a line of the device icon is substantially aligned on an exterior surface in the image (Hata fig.4 (top right) shows guide icon lower surface aligned on surface of the image).

Regarding claim 12, Thomas modified by Hata modified by Lavallee discloses the method of claim 11, as described above. Thomas modified by Hata further discloses: wherein the device icon is superimposed including the line and a pair of parallel lines; wherein the pair of parallel lines are both perpendicular to the line (Hata fig.4 shows vertical portion formed by two lines perpendicular to the aligned portion).

Regarding claim 13, Thomas modified by Hata modified by Lavallee discloses the method of claim 10, as described above. Thomas modified by Hata further discloses: selecting an alternative device (Thomas fig.1, 0075-76, 0102-103, 0136: repetition of the steps of fig.1 including selecting alternative surgical tools so as to refine the plan; evaluation by clinician of different surgical tools; modeling different surgical tools with their respective range of motion);
superimposing an alternative device icon on the image, different than the device icon, that represents the selected alternative device (Thomas fig.10, fig.1, 0075-76, 0102-103, 0136: as described above, iterative modeling and refinement of a plurality of surgical tools with their respective range of motions would cause repetition of the production of the visualization of claim 10); and
superimposing an alternative boundary icon different from the boundary icon, wherein the alternative boundary icon is based on the alternative device (Thomas fig.10, fig.1, 0075-76, 0102-103, 0136, i.e., applied to the differently selected surgical tools with different metrics including various boundary icons).

Regarding claim 14, Thomas modified by Hata modified by Lavallee discloses the method of claim 10, as described above. Thomas modified by Hata modified by Lavallee further discloses: determining a new entry point different from the initial entry point if the trajectory icon intersects the boundary icon (fig.2J, 0145 shows alternative burr shaft positioning including different base origin point, the combination with Thomas disclosing the selection of an alternate trajectory including alternate trajectory origin base entry point); and
superimposing a new trajectory icon from the determined new entry point (fig.2J trajectory including line of shaft).

Regarding claim 15, Thomas modified by Hata modified by Lavallee discloses the method of claim 14, as described above. Thomas modified by Hata modified by Lavallee further discloses: determining a new target if the trajectory icon intersects the boundary icon (fig.2J, 0145 shows determination of new target (now shaded portion of desired area C1) based on intersection with boundary); and superimposing a new trajectory icon from the determined new entry point (fig.2J, 0145 including new shaft of line trajectory icon).

Regarding claim 16, Thomas modified by Hata discloses: a system for planning a procedure, comprising:
a memory system configured to store a device icon (fig.6, 0195-196), wherein the device icon represents a device and is configured to illustrate boundaries of reachability with an intervention device (fig.10:1030, via intervention device 810);
a processor system (0195-196) configured to execute instructions to:
access image data (fig.10, fig.1:1-6, 0075-76, 0136, 0205),
instruct a display device to display an image based on the image data (fig.10),
receive input from a user input device to instruct the display device to display a trajectory icon, configured to represent a trajectory of the intervention device through the device as a line from an entry point to a target point superimposed on the displayed image (fig.10:1000: trajectory icon based on various user selections such as described in fig.5, fig.3, 0173, etc.), and
receive input from the user input device to instruct the display device to superimpose the device icon and a passage icon superimposed on the displayed image at a selected initial entry point after displaying the trajectory icon superimposed on the displayed image (fig.10:810, 1020 device icon and fig.10: horizontal passage icon representing port, the visualization based on the various surgical choices such as in fig.5, fig.3, 0173, etc.; the icons being continually superimposed even after updates (such as movement of fig.0173), hence, after displaying trajectory icon);
tracking a position of the device (0089, 0152, 0088);
wherein the display device is configured to display the device icon as at least one of a two-dimension icon or a three-dimension icon (fig.10, 0205: 2D and 3D) and wherein the device icon extends from the selected initial entry point toward the target point to illustrate boundaries of reachability (fig.10:1030, 0205);
wherein a user is able to view the display device to view the trajectory icon relative to the device icon and the passage icon to determine whether the trajectory is reachable with the intervention device through the device (fig.10 shows displayed trajectory icon relative to boundary icon, the relative placement of the two icons indicating achievability as the trajectory falls within the boundary icon).
Thomas does not expressly disclose: wherein the device icon is separate from the device and passes through the device.
Hata discloses: wherein the intervention device is separate from the device and passes through the device (p.845 Sec. 2.C “Image Guidance Software”, fig.4 shows separate modeling of guidance mechanism and probe that passes through the guide along the trajectory).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Thomas by incorporating the guide member visualization technique of Hata. Both concern the art of surgical planning and visualization GUIs for penetrating instruments, and the incorporation would have improved the user interface by allowing it to better perform routine surgical and surgical planning tasks including verifying the correct placement of the guide before and during surgery (Sec. 2.C, tasks (3)-(5)).
Thomas modified by Hata does not disclose: tracking a position of the device such that a position of a device icon and the boundary icon change relative to the displayed image based on the tracked position of the device; and
providing a feedback to a user that the trajectory icon is outside of the device icon based on the tracked position of the intervention device.
Lavallee discloses: tracking a position of the device (0125-126: feeding back to visualization system the tracked position of the device) such that a position of a device icon and the boundary icon change relative to the displayed image based on the tracked position of the device (fig.2A, 0127 shows updated and tracked position of a device icon and a boundary icon, the combination with Thomas, hence, combined with 0125-126, updating the tracked icon position in the visualization); and
providing a feedback to a user that the trajectory icon is outside of the device icon based on the tracked position of the intervention device (fig.2I-J, 0145, 0280-0291).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Thomas modified by Hata by incorporating the feedback technique of Lavallee. Both concern the art of surgical planning and visualization, and the incorporation would have improved the user interface feedback helpfulness of the method by, according to Lavallee, providing information to the user to improve positioning choices (0280, 0285).

Regarding claim 17, Thomas modified by Hata modified by Lavallee discloses the method of claim 16, as described above. Thomas modified by Hata further discloses: wherein the user input device is configured to be engaged by the user to move the device icon so that a line of the device icon is substantially adjacent an exterior surface in the image (fig.10:810 show horizontal face lines substantially parallel or aligned with the surface of the skull or the port; 0173, 0184-485: moving the port relative to the brain, the port being an opening on the surface of the brain, hence, aligned with the brain image).

Regarding claim 18, Thomas modified by Hata modified by Lavallee discloses the method of claim 17, as described above. Thomas modified by Hata further discloses: the device icon includes the line and a pair of parallel lines; wherein the pair of parallel lines are spaced apart and both perpendicular to the line (fig.10:810: parallel lines of shaft of device perpendicular to face; Hata fig.4: parallel lines forming shaft and perpendicular to the tangent line of the face of the device impinging on the skull).

Regarding claim 19, Thomas modified by Hata modified by Lavallee discloses the method of claim 16, as described above. Thomas further discloses: wherein the memory system configured to store the device icon that includes a first device icon and a second device icon, wherein the second device icon is configured to illustrate boundaries of reachability of a second device (fig.10, 0102-103, 0136: alternative surgical tools with different range of motion boundary metrics);
wherein the user input device is configured to allow the user to select an alternative device (0102-103, 0136; 0076: selection of surgical tools);
wherein the processor system is configured to execute instructs to:
superimpose the second device icon on the image, different than the device icon, that represents the second device (fig.10: superimposition of icon representative of alterative tool as described in 0136).

Regarding claim 20, Thomas modified by Hata modified by Lavallee discloses the method of claim 16, as described above. Thomas modified by Hata modified by Lavallee further discloses: wherein the processor system is configured to receive input from the user input device to select a new entry point different from the initial entry point if the trajectory icon intersects a boundary of the boundaries of reachability of the device (Lavallee fig.2J, 0145 shows alternative burr shaft positioning including different base origin point based on a visualization and repositioning the base including entry point if there is an intersection of a complex boundary point with the trajectory, i.e., meaning the tool range is not sufficient to effect the trajectory; the combination with Thomas disclosing the selection of an alternate trajectory including alternate trajectory origin base entry point; fig.2J: trajectory including line of shaft);
wherein the processor system is configured to  illustrate the device icon to illustrate boundaries of reachability with the intervention device separate from and when passed through the device at a new entry point (Thomas fig.10, Hata fig.4 showing visualization including boundary of reachability with an intervention device, the boundary being separate from the device; Thomas fig.10, fig.1, 0075-76, 0102-103, 0136 as cited above describing iterative planning to new configurations including 0136: alterative locations).

Regarding claim 25, Thomas modified by Hata modified by Lavallee discloses the method of claim 1, as described above. Thomas modified by Hata modified by Lavallee further discloses: wherein displaying the image includes at least displaying a first image and a second image, wherein the first image is at a different perspective relative to the entry point and the target point than the second image (fig.7, 0129: showing the planned procedure in various views).
determining at least one of a new entry point, a new guide member, a new target point, or combinations thereof when the displayed selected trajectory icon is not within the superimposed boundary icon; (fig.2I, 0145 shows trajectory icon, i.e., shaft of burr 3, determined to be outside or intersecting boundary icon P4; fig.2J, 0145 shows alternative burr shaft positioning including different base origin point, the combination with Thomas disclosing the selection of an alternate trajectory including alternate trajectory origin base entry point)
displaying at least one of a new trajectory icon based on the new entry point, a new guide icon based on the new guide member, a new target point, or combinations thereof (fig.2J trajectory including line of shaft; Thomas fig.10).

Response to Arguments
	In the remarks, Applicant argued that the amended claims overcome the art of record. Regarding claims 21-24, Examiner agrees, and these claims are allowed. Regarding the rest of the claims, Examiner believes that previously cited art, applied as cited above, disclose the amended claims under 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 10729499 B2) fig.4 is cited as pertinent to the technique of using segmentation to determine trajectories and entry points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143